          Case 1:18-cr-03989-WJ Document 107 Filed 09/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

              Plaintiff,
                                                               No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

              Defendant.


      DEFENDANT’S NOTICE OF UNAVAILABILITY FOR SENTENCING HEARING

        Defendant Allister Quintana, through his attorney, Ray Twohig, notifies the Court

that Dr. Christine Johnson, an expert defense witness subpoenaed and previously

scheduled to testify at the sentencing hearing, will be unavailable to do so from September

20 through September 24 due to previously planned activities outside of New Mexico. The

Court is requested to avoid rescheduling the sentencing hearing vacated by order of

September 8, 2021 (Doc 106) during that time period.

                                                 Respectfully submitted,


                                                 /s/ Ray Twohig
                                                 __________________________
                                                 Ray Twohig
                                                 Attorney for Defendant
                                                 8998 Rio Grande Blvd., N.W.
                                                 Albuquerque, NM 87114
                                                 Phone: 505/898-0400




                                             1
         Case 1:18-cr-03989-WJ Document 107 Filed 09/09/21 Page 2 of 2




I hereby certify that on the 9th day of
September, 2021, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                          2
